--------------------------------------------------------------------------------

MEMORANDUM OF AGREEMENT executed at Montreal, Quebec, this 31st day of December,
2014.

BETWEEN:

INTELGENX CORP., a corporation constituted under the laws of Canada, having its
head office at 6425 Abrams, Ville St.-Laurent, Quebec H4S 1X9 duly represented
herein by Horst G. Zerbe, its President and CEO, duly authorized as he so
declares;

          (hereinafter called the “Corporation”)     AND: JOHN E.M. DURHAM,
domiciled and residing at 102 Mayfair, Hudson, Quebec, J0P 1H0, Canada      
(hereinafter called the “Executive”)

WHEREAS the Corporation has undertaken to retain the Executive as an “at-will”
employee in the position of Vice-President of Manufacturing Operations; WHEREAS
the Corporation wishes to retain the Executive as its Vice-President of
Manufacturing Operations, and the Executive agrees to be so retained, the whole
“at-will” and under the terms and conditions set forth in this Memorandum of
Agreement (“Agreement”);

NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

1.

Preamble

The preamble of this Agreement and its Schedule(s), if any, shall form an
integral part hereof.

2.

Employment

Subject to the terms and conditions hereinafter set forth, the Corporation
hereby agrees to retain the Executive in the position of Vice-President of
Manufacturing Operations, and the Executive hereby agrees to serve in such
capacity.

3.

Duties and Responsibilities

The Executive shall report to the Chief Executive Officer of the Corporation
(hereinafter referred to as the “CEO”) and perform such duties, consistent with
his office, and exercise such powers with respect to the Corporation as may be
assigned to or vested in him, from time to time, by the CEO.

The Executive will accept no other employment during the term of this Agreement.

4.

Term of Employment

Subject to the specific provisions hereinafter set forth respecting the
termination of the Executive’s employment, the employment of the Executive shall
be for an indeterminate term, commencing as of January 1st, 2015 (the
“Commencement Date”). In this Agreement, each twelve-month period following the
Commencement Date or anniversary thereof is referred to as an “Employment Year”.

Employment Agreement IntelGenx Corp. Confidential


--------------------------------------------------------------------------------

- 2 -

5.

Salary

The Executive shall receive from the Corporation an annual salary of one hundred
and eighty-five thousand dollars ($185,000) (the “Base Salary”). The Base Salary
shall be subject to review by the Compensation Committee of the Board on a
yearly basis, provided that such Base Salary, as in effect from time to time,
may be increased but not be reduced. The Base Salary shall be paid to the
Executive, in lawful currency of Canada, in equal consecutive bi-weekly
installments or in such other manner as may from time to time be agreed between
the Corporation and the Executive, less all appropriate withholdings required by
law.

6.

Automobile

The Corporation shall pay to the Executive a monthly automobile allowance in the
amount of seven hundred and fifty dollars ($750.00), which shall cover all
related operating expenses, including, without limitation, insurance,
registration, gas, maintenance and repairs.

7.

Business Expenses

The Corporation shall reimburse the Executive for all reasonable traveling,
entertainment and other business expenses actually and properly incurred by him
in connection with the performance of his duties hereunder, upon presentation of
acceptable documentary evidence that such expenses have been incurred.

8.

Directors’ and Officers’ Liability Insurance

The Corporation hereby agrees to indemnify the Executive in accordance with the
provisions of its by-laws; as such provisions may be expanded from time to time.

9.

Benefits


  9.1

Benefit Plans

The Executive shall be entitled to participate in such group life, medical and
disability insurance plans as may be provided by the Corporation.

  9.2

Communications Equipment

The Corporation shall provide the Executive and pay for a mobile telephone that
the Executive may use in connection with his duties hereunder and shall pay for
the monthly fees and reasonable use of same.

10.

Bonus


  10.1

Annual Bonus

The Executive shall be entitled to receive an annual bonus in respect of each
fiscal year that falls, in whole or in part, during the term of the Executive’s
employment hereunder, which will be paid based upon the achievement of specific
performance targets established by the Executive and the Board before or within
the first quarter of each fiscal year. The Executive’s target bonus for meeting
such performance targets shall be up to thirty percent (30%) of Base Salary.

Employment Agreement IntelGenx Corp. Confidential


--------------------------------------------------------------------------------

- 3 -

  10.2

Payment

Any bonus payable pursuant to this Section 10.1 shall be payable not later than
March 31st following the fiscal year end.

  10.3

Other bonus targets and payouts

It is further agreed that the Executive and the Board may, from time to time,
establish other specific bonus targets and payouts in addition to those
specifically detailed above.

11.

Stock Options


  11.1

Eligibility & Entitlement

The Executive shall be eligible to participate in the employee stock option plan
of the Corporation. At the commencement of his employment, subject to the
approval of the Board of Directors, he will be entitled to the grant of 100,000
stock options under the Corporation’s stock option plan.

  11.2

Vesting

The vesting of the said stock options will take place over two (2) years at the
rate of 25% for every 6 months of completed service.

12.

Vacation

The Executive shall be entitled to four (4) weeks’ paid vacation per calendar
year, pro-rated as applicable in the year of commencement and termination /
resignation. Vacation periods are to be taken at such time(s) convenient to the
Executive and the Corporation. Vacation entitlement may be carried over from one
Employment Year to the next only if it is then used within the first three
months of that following Employment Year.

13.

Termination of Employment


  13.1

For purposes of this Section 13 and of Section 14 of this Agreement, the
following words and expressions shall have the meaning ascribed to them below:


  (a)

“Accruals” means: (i) any accrued but unpaid Base Salary and accrued but unpaid
vacation pay through to the date of termination of employment of the Executive;
(ii) benefits accrued and earned by the Executive through to the date of
termination (if any) in accordance with the applicable plans and programs of the
Corporation; and (iii) any business expenses incurred by the Executive in
accordance with the provisions hereof, but not yet paid as of the date of
termination, less all appropriate withholdings required by law; and

        (b)

“Cause” shall include (i) commission of an act of dishonesty, fraud,
embezzlement, misappropriation, or intentional and deliberate injury or material
breach of fiduciary duty, or material breach of the duty of loyalty related to
or against the Corporation or its business, or any unlawful or criminal activity
of a serious nature involving any felony, or conviction by a court of competent
jurisdiction of, or pleading guilty or nolo contendere to, any felony or any
crime involving moral turpitude, (ii) any material breach by the Executive not
cured within 30 days of written notice thereof, of any covenant, term, provision
of or obligation under any agreement with the Corporation, including this
Agreement or any other employment, confidentiality/non-disclosure, assignment of
inventions or non-competition agreement, or (iii) gross negligence or willful
misconduct by the Executive related to the Executive’s performance or
non-performance of Executive’s duties under this Agreement that has a material
adverse effect on the Corporation or any Subsidiary; or (iv) Executive’s failure
to perform his duties in a reasonably acceptable manner, as determined by the
CEO during Executive’s first Employment Year and by the Board during Executive’s
subsequent employment thereafter.


Employment Agreement IntelGenx Corp. Confidential


--------------------------------------------------------------------------------

- 4 -

  13.2

If the Executive shall die or shall voluntarily resign from his employment with
the Corporation at any time other than as described in section 14 of this
Agreement, this Agreement shall terminate and the Corporation shall have no
further obligations hereunder except to pay to the Executive (or his estate, as
the case may be) any Accruals.

        13.3

Notwithstanding anything contained herein, the Corporation may terminate the
employment of the Executive under this Agreement by notice in writing to the
Executive, given at any time, in any of the following events:


  (a)

for Cause, in which case the Executive shall not be entitled to a notice period
or to any compensation, damages or payment of any nature whatsoever, save for
any Accruals; or

        (b)

for any reason whatsoever (other than the reasons set out in sub-paragraph a) of
this Section 13.3 above, the consequences of which are set forth therein) in
which case, in addition to the payment of any Accruals, the Executive shall be
entitled to the following payments and benefits in respect of an eighteen (18)
month period (the “Severance Period”), less all appropriate withholdings
required by law, such payments and benefits being hereinafter referred to as the
“Termination Benefits”:


  (i)

payment of a lump-sum indemnity equivalent to the aggregate amount of Base
Salary that would have been payable during the Severance Period;

        (ii)

continued participation in all employee benefits plans and programs in which the
Executive was participating on the date of termination of employment, if and as
permitted thereunder, until the earlier of: (i) the expiration of the Severance
Period; and (ii) the date on which the Executive receives equivalent coverage
and benefits under other plans and programs of a subsequent employer;

        (iii)

payment of a bonus covering the period from the beginning of the then current
fiscal year through to the date of termination employment calculated as a pro
rata share of the previous year’s bonus;

        (iv)

any stock options that are unvested at the date of termination of employment
shall immediately vest.


Employment Agreement IntelGenx Corp. Confidential


--------------------------------------------------------------------------------

- 5 -

All payments to the Executive contemplated by the Termination Benefits shall be
made by the Corporation within ten (10) days of the date of termination of the
Executive’s employment. Furthermore, it is specifically understood and agreed
that the Executive shall have no obligation to mitigate damages or seek other
employment or compensation in the event he is entitled to receive Termination
Benefits under any provision of this Agreement, and except as otherwise
expressly provided, payments made as part of such Termination Benefits shall not
be offset by compensation or remuneration received from other sources.

14.

Termination by the Executive following a Change in Control

For purposes of this Section 14 and only for such purposes, Change in Control”
shall mean:

any change of control, in fact or in law, including any sale, transfer or any
other disposition or transaction or series thereof, directly or indirectly,
pursuant to or as a result of which any person or group of persons acting
together or in concert shall acquire, hold or exercise, whether directly or
indirectly, rights over securities to which are attached more than fifty percent
(50%) of the votes that may be cast to elect directors of the Corporation, or
which entitle the holder(s) thereof to more than fifty percent (50%) of the
economic value of the Corporation but shall not include a change of control
resulting from the issuance by the Corporation of securities from treasury
pursuant to a financing.

The Executive may terminate his employment hereunder at any time within a period
of twelve (12) months following a Change in Control; in such event, the
Corporation shall be required to pay the Executive any Accruals, and provide him
with the Termination Benefits.

15.

Sufficiency of Payment

The Executive acknowledges that the amounts and benefits contemplated in
Sections 13 and 14 hereof are fair and reasonable and that such amounts cover
any and all amounts which may be owing or payable by the Corporation in respect
of his employment and the termination thereof, whether as prior notice,
compensatory payment in lieu of prior notice, indemnity in lieu of notice of
termination, severance pay, vacation, bonus, incentive, allowance, expenses,
benefits or contractual or extra-contractual damages pursuant to any provision
of law, contract, policy, plan, regulation, decree or practice whatsoever.
Except as expressly contemplated in Sections 13 and 14 and except for any rights
which he may have with respect to the indemnification to be provided by the
Corporation pursuant to Section 8, whether under its by-laws or otherwise, the
Executive specifically acknowledges and agrees that neither he nor his estate
shall be entitled to receive any other or additional amounts from the
Corporation upon ceasing to be an employee.

16.

Confidentiality

The Executive acknowledges that, in the course of his employment with the
Corporation, he will have access to and be entrusted with confidential and
proprietary information and trade secrets of or relating to the Corporation,
which information is not part of the public domain, and which the Corporation
has a legitimate interest in protecting. Such information and trade secrets
include, but are not be limited to the following:

  (a)

the identity of the Corporation’s clients; the Corporation’s client lists; the
products and/or services offered or provided to the Corporation’s clients, the
prices charged for such products or services; the volume of sales made to such
clients, the particular needs of such clients; and the methods or arrangements
implemented by the Corporation or any Member thereof to service or do business
with such clients;


Employment Agreement IntelGenx Corp. Confidential


--------------------------------------------------------------------------------

- 6 -

  (b)

the identity of the Corporation’s suppliers; lists of suppliers; the products
and/or services purchased from such suppliers, the prices paid to such
suppliers, and the financial or other particular arrangements made between such
suppliers and the Corporation or any Member thereof;

        (c)

the identity of the Corporation’s employees, the list(s) of employees of any
Member of the Corporation, the salary, remuneration, other employment benefits
and/or training provided to such employees;

        (d)

any information concerning the actual or planned creation, production,
development, marketing, sale, distribution and/or licensing of any products or
services by the Corporation or any Member thereof;

        (e)

any technique, process, method of doing business, or sales, marketing, product
development or business plans or strategies, surveys, designs, inventions or
other intellectual property of the Corporation or any Member thereof, including
all antecedent derivative works; and

        (f)

any information concerning the financial affairs of the Corporation or any
Member thereof and any negotiations, licensing or other business agreements
between any Member of the Corporation and third parties

(hereinafter referred to collectively as “Confidential Information”). The
Executive acknowledges and agrees that the foregoing are only examples of the
types of trade secrets, confidential and proprietary information that will be
made known to him by reason of his employment with the Corporation, and are not
to be construed as an exhaustive list of such information. It is also understood
that the term “Confidential Information” does not include information which is
or becomes generally known to the public without any breach by the Executive of
his obligations hereunder or any fault on the part of the Executive.

The Executive covenants and agrees that, during his employment with the
Corporation, and at all times subsequent to the termination of his said
employment, for whatever reason, whether voluntary or involuntary, he shall not,
directly or indirectly, in any manner or for any purpose whatsoever, except for
the business purposes of the Corporation and as may be reasonably required in
the normal and loyal performance of his employment duties hereunder or unless
and to the extent he is specifically required to do so by Court order, use, copy
or reproduce or allow to be used, copied or reproduced any Confidential
Information or disclose, transmit, transfer or communicate or allow to be
disclosed, transmitted, transferred or communicated any Confidential Information
to any person, firm, business, corporation, partnership, joint venture,
syndicate, association, governmental organization or authority, or any other
type of entity or group, endowed or not with juridical personality.

The Executive acknowledges and agrees that the Confidential Information, and all
materials, documents, files and records relating thereto, are and shall remain
the exclusive property of the Corporation.

Employment Agreement IntelGenx Corp. Confidential


--------------------------------------------------------------------------------

- 7 -

The Executive covenants and agrees that, upon the request of the Corporation
and, in any event, upon the termination of his employment with the Corporation,
for whatever reason, whether voluntary or involuntary, he will return to the
Corporation immediately, without making or keeping any copies or reproductions
thereof, in whatever form, all Confidential Information, however captured,
stored or recorded, as well as all materials, documents, files, records,
diskettes, notebooks, and other property of the Corporation which are in his
possession, or under his custody or control.

17.

Intellectual Property


  17.1

Any and all inventions and improvements thereon, processes, information and/or
data which the Executive may make, conceive and/or compile during his
employment, whether alone or in concert with others, relating or in any way
pertaining to, or connected with any of the matters which have been, are or may
become, during his employment, the subject of the business, investigations
and/or research and development program of the Corporation or in which the
Corporation has been, is or may become interested during his employment
(collectively, the “Inventions”), shall be the sole and exclusive property of
the Corporation. It is understood and agreed, however, that the term Inventions
shall not include any inventions, or improvements thereon, processes,
information and/or data which the Executive makes, conceives or compiles in the
context of his involvement with any advisory board or as a director of any other
corporation, as permitted pursuant to section 4 hereof. The Executive hereby
assigns to the Corporation, without any limitation whatsoever, any and all
right, title and interest in and to the Inventions.

Further, the Executive hereby waives, without any limitation whatsoever, to the
benefit of the Corporation, its successors, assigns and licensees any moral
rights which he may have with respect to the Inventions for the term of such
right.

  17.2

The Executive will, whenever requested to do so by the Corporation, either
during or after the termination of his employment, for any reason whatsoever,
execute any and all applications, assignments and other instruments which the
Corporation shall deem necessary in order to apply for and obtain letters patent
of Canada and/or foreign countries for such Inventions and in order to assign
and convey to the Corporation the sole and exclusive right, title and interest
in and to such Inventions, applications and patents.

        17.3

To the end that Sections 17.1 and 17.2 hereof may be effectively carried out,
the Executive shall promptly inform and disclose to the Corporation all
inventions, improvements, processes, applications, data and/or other information
made, conceived and/or compiled by him during the Term.


18.

Non-Competition and Non-Solicitation Covenants

The Executive expressly covenants and agrees that, during his employment and for
a period of twelve (12) months from the date on which his employment by the
Corporation terminates, for whatever reason, whether voluntary or involuntary,
he will not, directly or indirectly:

  (a)

anywhere in North America, engage in, whether as a sole proprietor, partner,
shareholder or in any other proprietary capacity whatsoever, or provide support
and/or assistance in any other form whatsoever, to any person, firm or
corporation engaged in developing, manufacturing, licensing, marketing or
distributing any product that competes with a product developed, manufactured,
licensed, marketed or distributed by the Corporation during the Term or at the
date of such termination of employment, as the case may be;


Employment Agreement IntelGenx Corp. Confidential


--------------------------------------------------------------------------------

- 8 -

  (b)

anywhere in North America, be employed by, act as an Executive or adviser to, or
be the agent or representative of any person, firm or corporation engaged in
developing, manufacturing, licensing, marketing or distributing any product that
competes with a product developed, manufactured, licensed, marketed or
distributed by the Corporation during the Term or at the date of such
termination of employment, as the case may be;

        (c)

solicit or attempt to solicit any customer or entice any such customer of the
Corporation to cease dealing with the Corporation, in all such cases with a view
to giving, selling or providing to such customer any products or services
similar to the products or services sold or provided by the Corporation at the
time of the cessation of his employment;

        (d)

solicit, induce, or otherwise persuade any executive or Executive of the
Corporation to terminate his employment or to cease providing services to the
Corporation.

The restrictions contained in Section 18(b) will not prevent the Executive from
accepting employment with any larger pharmaceutical or medical products
organization with separate and distinct divisions that do not compete, directly
or indirectly, with the Corporation, as long as prior to accepting such
employment the Corporation receives separate written assurances from the
prospective employer and from the Executive, satisfactory to the Corporation, to
the effect that the Executive will not render any services, directly or
indirectly, to any division or business unit that competes, directly or
indirectly, with the Corporation. During the restrictive period set forth in
Section 18(b), the Executive will inform any new employer, prior to accepting
employment, of the existence of this Agreement and provide such employer with a
copy of this Agreement. Further, the restrictions in Section 18(b) will not
prohibit the Executive from owning up to 5% of the capital stock of a publicly
traded pharmaceutical or medical device company even if such public company has
a product line which may compete with a Corporation Product. In the event that
in any legal proceedings before a competent tribunal in any jurisdiction, it is
determined that either of Sub-sections a), b), c) or d) of Section 18 above, or
any part of the said Sub-sections, is invalid with respect to any particular
transaction, that Sub-section or part thereof shall be deemed to be severed from
this Agreement for the purposes only of the particular legal proceedings in
question, and the said Sub-section shall, in every other respect, continue in
full force and effect.

19.

Violation


  19.1

The Executive hereby agrees that the restrictions in the foregoing sections and
paragraphs are reasonable and necessary in order to permit the Corporation to
adequately protect its legitimate interests and competitive position in the
marketplace.

        19.2

The Executive acknowledges that, in the event of any breach by him of any of his
obligations under sections 16, 17 and 18, such breach shall cause the
Corporation serious and irreparable harm and that injunctive relief will be
necessary in such event, without prejudice to any other recourses or remedies
available to the Corporation.


20.

General


  20.1

The Executive acknowledges that this Agreement is a contract by mutual agreement
which has been negotiated and discussed between the parties and entered into as
a result thereof.


Employment Agreement IntelGenx Corp. Confidential


--------------------------------------------------------------------------------

- 9 -

  20.2

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof, contains all of the agreements between the
parties hereto and supersedes all prior written or oral agreements hereto with
respect to the subject hereof and any and all such prior written or oral
agreements are hereby terminated.

        20.3

No amendment to this Agreement shall be valid or binding unless set forth in
writing and duly executed by both of the parties hereto. No waiver of any breach
of any provision of this Agreement shall be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, shall be limited to the specific
breach waived.

        20.4

Each and every term, condition and provision of this Agreement is and shall be
severable one from the other, and in the event that any term, condition or
provision hereof is at any time declared by a court of competent jurisdiction to
be void, invalid or unenforceable, same shall not extend to invalidate, make
void or make unenforceable any condition or provision of this Agreement, and
such term, condition or provision so declared to be void, invalid or
unenforceable shall be severed from the rest of this Agreement.

        20.5

This Agreement shall be binding upon and shall enure to the benefit of the
parties hereto, their respective successors, legal representatives and permitted
assigns.

        20.6

The provisions of Sections 17, 18, 19 and 20 shall survive the termination of
this Agreement.

        20.7

The paragraph and section headings herein are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.

        20.8

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Quebec. The courts of the Province of Quebec shall have
exclusive jurisdiction with respect to any disagreement or dispute between the
parties regarding this Agreement.

        20.9

The parties agree that any and all disputes arising from, or related to, this
Agreement shall be exclusively conducted in the English language.

        20.10

Time is of the essence of this Agreement.

        20.11

The parties acknowledge that they have required that the present Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant or relating directly or indirectly hereto be drawn up in
English. Les parties reconnaissent avoir exigé la rédaction en anglais de la
présente convention ainsi que de tous documents exécutés, avis donnés et toutes
poursuites judiciaires intentées, directement ou indirectement, relativement ou
à la suite de la présente convention.


Employment Agreement IntelGenx Corp. Confidential


--------------------------------------------------------------------------------

- 10 -

AND THE PARTIES HAVE SIGNED

              INTELGENX CORP.          Per: /s/ Horst G. Zerbe              
Horst G. Zerbe     President & CEO               /s/ John E.M. Durham        
John E.M. Durham


Employment Agreement IntelGenx Corp. Confidential


--------------------------------------------------------------------------------